388




OFFICE   OF THE ATTORNEY    GENERAL OF TEXAS
                   AUSTIN
                                                                   38:



tiOE.iW.rea ‘nado,pa$@ e


        agents, or othmwiae, for the aonstruotion ar re-
        paiT OS my   bridge, TOaC, 6treet, alloy or h.OUaC, or
        any other work undertaken by such oounty, . . , shall
        bsooplainterestad in any bid or proposalfor surh
        woxlcor in the puraharo or rale of ax+hiog ma&o for
        or an aoaount 0r ouah 3ouJlty . . . or who ahall
        ooztraot r0r or rsoeiv~ any money or property, or the
        repreeentatlv6 of 6ith6r, or any amlummt    or ad-
        vantage whataoevu in aouaidaration 0r ouoh bid,
        pmpoaal, aontraat, purohaso or 6616, hs ah6U ba
        fi;zrt:z 1066 than fifty nor sOr6 than biro hundred




               R   . I56tifoatiy,th6 ;legl6latur6,in anartiag
        the    at%.,  int8adad thawby to protoot QOunti66,
        oltios and town6 tram ~fl6ia3 peoul6tion. 3Juoh peau-
        htion was the etil nought to be aupprlraaod)and the
        ntatute strike@ at the veq root of the evil, by lnaking
        it an oftwas* for any ortiou of a county, city ox
        town to ba0oma interested peauniarlly In aattuo
        #hfmin apoh ~orpomhti~na tkm paounlarily m0r0680a.
        Tbs purpoos c$ aueh statute is to prerant oiYlola1
        *rings* troa being fomeU an4 ag(nratedho pray apan
        the treaauxioaof aountloa, altflrsand tom61 to
        prowmE ,theorrioua    or aplchborpomtions from’ualng
        t&s&r oSfioiaL kn0~164ga-4 influanae t0 thOiT
        individual peounlmy adrantags ln the flnanolal tranr-
        aoti0r.u0r such. The object6 of ths atatute w&M       be
        but paztlally ~attainsd51 6ush offioaro ara to bo per-
        mitted to deal with their aor$oratlona in the rak
        and purohuo OS propaFty. . .

      In the Rigby aaao a uounty aommisaioner waa uonvioted ot
selling a pair oi mu146 to the 00kiAtY. It ia our oplnian tibet
-the objaots of the atatute would be but prtiallp attained” ii a
county coma&erionsr could ~6611 his personal ssrvloas rather
then his ohattela.   iYeaa~ peraelre M r(uLao6whr a WuntY oom-
tisaionu should ba pemitted to 6011 hi6 Labor or prof666fou61
service to hia county, aurd yet ba denied tho privllegr of aolling
goode, ware8 and aerOhaAai684~
        In the oaae of Coroutt v. Clay County, (Tax, Give Appoc
1934)   76 6. $. (aa) 899, suit was brought by a foram OountT
                                                                                 390


Ron. Palree WM,        Q&$e 5


o o a sle*iolner   Clas
             ua la st   County          to      reoover 0595 alloge   to be
duo hla for the uee aS I truok cnne4 by hlr an4 we4 Sor the
LIEdit Gr the 8OUnty*h&la he 1118s a 0OWSty~d8dOnOr         Ot
thst CGLuAtg.Both the trfsl oourt cur4the Court OS Civil &9-
pssla Qenisd reoovery. Ye guot.4 et %engtihIron the opinion    or
JuzstlceLeello:
           “In   954   prrt OS the   prt1t105       the rp@el&nt
      alloge that the tnaok warnueoA Sor thr baetit
      OS the oount]rwltb the kmwle&e  aad aoqul*rcrmror
      OS the other member8OS thw oeurt. In l ?ousdng
      paragraphhe J&L(er t&et rinse the oourt qgrorb
      to the Justice or the &r&e in so far 8a the
      value or the wrvloer LB oanoenMl      tha oln&m
      thrrebr beowao *aa rooctunt #tatod.    Ittin&8lp -
      pew8 th a th0
                 t appellant wa8 attempting     to rwwer
      a 5 lth*r a nimp l$ o*dr up r e*rmntWOtr     T h *r o
      ~owldbr no irpli&AQommbt:for oontnot# &xe not
         lir4 la eontreventioa OS tha~lauurd~.pubUo
      i"piw* Yor tbe lme re8soa there wa8 no, uprem
      PO                                            ’
      8oatamt.




                                                                         -A...
                                                                              391




        lntereated ik any oontr8ot ror the puroheae or
        8ny dmt   0r order in the tmasumr 0r luoh
        ocunty . . . or or;yot&er dabt, claim em demand,
              aball be fine4 not lem than ten nor more
        Gn*tsor;ty timer thr naount of the order.  . .*
             Drum ttcr,Soregoing, it is obviooe tbef
        the agpaltiant'caleSs, (LBaisolo~e4 by hi8 plosd-
.,.     LnfJ lo l@&lrt tte law a&4 pub110 polloy. Any
        oh~m on the part OS euoh pub110 orfloial thet
        redo upon any uharrotor OS oontraot batuson him-
        081s ard the owzty tiiak he has morn to 8tme,
        IS ObnGXiOU4l to Sounb publlio POliOy   aA ou@t
        5ewt  to b 6lnr o r o ed.
                                :i%ether    ba~la oS liability
        n8 arrerted    by the pibiY&tirrr

              %aeh   oleine, or purprte4    OoLtraota,   are
                                          4orxaentu9m
        raid en* uaeriSorc4abla. %xJc;eadeQ
         the prlaolple~or law involvedis u5500bamr~JI~
        In aQ&ltlorito the authorl~lrr above oiOa4 -ioh
        ramant   t&s ju&mrit of t&c trial   uourt, the           ,i   ;:!.g
        Scllotirg &4d?tlonel authorltlrr are cited~
        Enlppa vr Stertart iron \Yorka(Tex. Clt.,,Ap&)
        46 b. YI.52.2;X3,C. Kesd, Ix'r, 0. 5~4 &faith,
        40 Ter. 899; ME;by v. 3Eote    l!VTcs.‘App. Ilb,
        I9 $9 X. 940; SOU COUtl jUUg*, Ve lrOrbUOk
        at al. ('Ees.cit. E 9.) l84 9. Q. slq Lo err'
        couot~yv. Bdrrardo,E06 Ey* 85, f66 8. li'. 819s
        keXa$n et al. t. XiillerCoaty 180 Ark. BpB,
        85 8..w'.(ltd)664; %tate ax soi . Citimsa'Or
        fowreneeburg ve Pefkinaw,     159 Temaq 446, 1.)5.
           ma) a.*
        Ir'.
        In a letter oylnlcn to the county attorney OS YOUI& County
thlr Qeprrtdnt    he16 on July 18, lOSO, that oount oosmir~ionerr
Oannot be paid an? o&m ooropulmation by ths'oeun   i7 tor their
6cmices    4xoapt thet proriard b7 law for their ~enio~r SB
oounta ooPisllesioner8avon tbou&i performingumo OS th* butler
or   a rod   aqwnlnt&utr

      In view or the ebote suthtwltiee, en4 the rerronlng in
support of the oeeea UlewasaeAend oiOe4 n agree with tho
opinion readore by you oc April 15 ld      ~~4 srddroaaret!
                                                         to
your aounty fudge, 009~ OS which yea! Surn~rhe4 ue: Itie our




                                                                      .-